DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on December 22, 2021, and any subsequent filings.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, 24, and 25 stand rejected.  Claim 25 has been canceled.  Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, 24, and 25
Applicants' arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicants' appear to argue that Figures 14-16 and the written description at page 17 describe the act of processing a measurement of oxidized nitrogen concentration as supporting the function of maintaining an amount of nitrate as recited in method Claim 18, 
In order to maintain nitrate, Claim 18 recites controlling the addition of the electron donor or organic substrate.  The written description, as filed, states that "[o]ne or more computerized algorithms may be developed using machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol" (Spec., Pg22/Pr2).  Without an algorithm or steps, the claim does not recite any acts that comprise "processing a measurement" to accomplish Applicants' asserted function of maintaining an amount of nitrate.  "[W]here a method claim does not contain the term 'steps for,' a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act."  Masco Corp. v. U.S., 303 F.3d 1316, 1327 (Fed. Cir. 2002).  Because Claim 18 does not contain any acts, the method claim is properly construed as a step-plus-function limitation.  Further, because the application as filed does not disclose an algorithm for "processing a measurement of an oxidized nitrogen concentration to maintain at least a residual amount of the nitrate" and instead indicates algorithms may be developed, the claim is also indefinite.
Claim Rejections - 35 USC § 102
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, 24, and 25
Applicant’s arguments with respect to Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, 24, and 25 (Remarks, Pg7/Pr4-Pg8/Pr3) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites "wherein the addition of electron donor or organic substrate is controlled" yet the specification as filed states that "[o]ne or more computerized algorithms may be developed using machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol" (Spec., Pg22/Pr2) indicating Applicants did not possess the claimed invention.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  
As to the breadth of the claim, the breadth cannot be assessed because the algorithm required for control as discussed supra has not been disclosed and thus weighs against enablement.  As to the nature of the invention, the invention is a method for controlling a wastewater treatment and while the wastewater treatment appear to be known from the prior art of record, the nature of the unknown control scheme cannot be assessed and thus weighs against enablement.  As to the amount of direction provided by the inventor, Applicants' written description states that "[o]ne or more computerized algorithms may be developed using machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol" (Spec., Pg22/Pr2) indication no direction has been provided and weighing against enablement.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples have been given as none exist according to the written description as noted and thus the factor weighs against enablement.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine all possible algorithms that use machine learning, artificial intelligence, or neural networks approaches to develop an electron donor dosing protocol which weighs against enablement.  Given the totality of the circumstances, the claim is rejected for not being enabled.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 5, 6, 8, 9, 12, 14-16, 18, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "oxidized nitrogen concentration" yet neither the claim nor the specification define the limitations as to which oxidized nitrogen species is measured.
Claim 18 recites the limitation "processing a measurement of an oxidized nitrogen concentration to maintain at least a residual amount of the nitrate in said one or more zones while otherwise maximizing the reduction of the nitrate in the partial denitrification reaction."  Here, Claim 18 does not recite any acts to accomplish the processing to achieve the function of maintaining a nitrogen amount and maximizing nitrate reduction.
Claim 18 recites "wherein the addition of electron donor or organic substrate is controlled" yet as discussed supra
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK ORME/Primary Examiner, Art Unit 1779